Citation Nr: 9921400	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died on October [redacted], 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
which denied the appellant's claim for  service connection for 
the veteran's cause of death.  The Board notes that in the 
December 1997 rating decision, the RO denied the appellant's 
claim for basic eligibility for Dependents' Educational 
Assistance, under Chapter 35, Title 38, United States Code.  The 
appellant has not appealed this issue, and therefore the sole 
issue for appellate consideration is entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997, due to or as a 
consequence of septicemia, with underlying causes of respiratory 
insufficiency, pneumonia, arteriosclerotic heart disease, 
dementia and emphysema.

2.  During his lifetime, the veteran was service-connected for 
traumatic arthritis of the spine evaluated as 40 percent 
disabling from August 1969, residuals of a gunshot wound of the 
left anterior and posterior shoulder evaluated as 30 percent 
disabling from April 1946, injury of muscle group IV evaluated as 
noncompensable from October 1961, fracture of vertebra evaluated 
as noncompensable from April 1946, and a rib fracture evaluated 
as noncompensable from April 1946.

3.  In an unappealed decision dated in November 1981, the Board 
denied the veteran's claim for service connection for a chronic 
lung disorder.

4.  Septicemia, respiratory insufficiency, arteriosclerotic heart 
disease, dementia and emphysema were not clinically manifested 
during the veteran's active service, and there is no competent 
medical evidence of a nexus between any such conditions and the 
veteran's active service.

5.  Septicemia, respiratory insufficiency, arteriosclerotic heart 
disease, dementia and emphysema were not causally or 
etiologically related to a service-connected disability.

6.  The veteran was treated for an episode of pneumonia while on 
active duty, which resolved with treatment; subsequent clinical 
and X-ray examinations of the lungs just prior to and during the 
years immediately after service were normal; the pneumonia which 
preceded the veteran's death had an onset just prior to death, 
and there is no medical evidence of a causal connection between 
the later episode of pneumonia with any incident of service, 
including the gunshot wounds which healed without any chronic 
lung residuals and the isolated acute episode of pneumonia which 
resolved decades ago before he was discharged from service. 

7.  A disability of service origin did not produce or hasten the 
veteran's death.


CONCLUSION OF LAW

The appellant's claim for service connection for the veteran's 
cause of death is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Service-connected diseases or injuries 
involving active processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  

However, the threshold question to be answered with respect to 
any claim for VA benefits is whether the appellant has presented 
a well grounded claim, that is, one that is plausible or capable 
of substantiation.  See 38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence; an 
allegation alone is not sufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

For a claim to be well grounded, there generally must be evidence 
of (1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997).  For service connection for the cause of a veteran's 
death, the first requirement, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last two 
requirements must be established by the evidence of record.  Id.  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).

The veteran served on active duty from August 1942 to October 
1945.  He died on October [redacted], 1997.  At the time of his death, 
service connection was in effect for traumatic arthritis of the 
spine evaluated as 40 percent disabling from August 1969, 
residuals of a gunshot wound of the left anterior and posterior 
shoulder evaluated as 30 percent disabling from April 1946, 
injury of muscle group IV evaluated as noncompensable from 
October 1961, fracture of vertebra evaluated as noncompensable 
from April 1946, and a rib fracture evaluated as noncompensable 
from April 1946.  The appellant contends that the veteran's 
service-connected disabilities were major factors in his having 
developed the conditions which ultimately caused his death.  
Specifically, the appellant argues that because the veteran was 
bedridden for a number of years due to his arthritis, he began 
suffering from respiratory problems which eventually resulted in 
his terminal illness.  She also asserts that the veteran's 
service-connected gunshot to the chest (with residual wound to 
the shoulder) has caused chronic lung impairment and contributed 
to his respiratory disease.

The Board has thoroughly reviewed the evidence of record, in 
light of the appellant's contentions; however, the Board must 
conclude that the appellant has not presented evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death, and the appeal must fail on that basis.

The Board reiterates that an essential element for establishing a 
well-grounded claim for service connection for the cause of death 
is competent medical evidence of a nexus, or link, between the 
disability leading to death and either a service-connected 
disability or an incident of active military service.  See Epps, 
126 F. 3d at 1468; Van Slack, 5 Vet. App. at 502; see also 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the present case, 
clinical records from the Southeastern Ohio Regional Medical 
Center, reflecting treatment from October 18, 1997 to October [redacted], 
1997, for the period immediately prior to the veteran's death, 
reveal that the veteran was hospitalized for respiratory failure.  
He was admitted to the intensive care unit with acute pneumonia 
and acute urosepsis.  He died shortly thereafter on October [redacted], 
1997, with the immediate cause of death as indicated on the death 
certificate of septicemia, and underlying causes of respiratory 
insufficiency, arteriosclerotic heart disease, dementia and 
emphysema.  There is no competent medical evidence of record that 
the veteran's fatal diseases were incurred during his active 
military service, nor is there any competent medical evidence 
that establishes causal connection between the veteran's fatal 
diseases and his service-connected disabilities.  While the 
appellant may believe that the veteran's respiratory disease was 
brought on by his immobility due to arthritis, the Board notes 
that the appellant does not appear to have any medical expertise 
or training.  As such, she is not competent to offer an opinion 
on an issue requiring medical evidence for resolution.  See Van 
Slack, 5 Vet. App. at 502; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

With respect to the appellant's contention that the veteran 
suffered chronic lung impairment as a residual of his service-
connected gunshot wound, the Board notes that in an unappealed 
November 1981 decision, the Board denied the veteran's claim for 
service connection for a chronic lung disorder.  The record 
continues to be devoid of any medical evidence or opinion that 
links any of the veteran's pulmonary problems that contributed to 
his death and any incident of service, including the acute 
episode of pneumonia while on active duty.  Specifically, while 
he was treated for an episode of pneumonia while on active duty, 
the record shows that it resolved with treatment, as evidenced by 
the normal separation examination and subsequent clinical and X-
ray examinations of the lungs during the years immediately after 
service, which also showed normal lungs.  The pneumonia which 
preceded the veteran's death had an onset just prior to death, 
and there is no medical evidence of a causal connection between 
the later episode of pneumonia with any incident of service, 
including the gunshot wounds which healed without any chronic 
lung residuals and the isolated acute episode of pneumonia which 
resolved decades ago before he was discharged from service.

Again, the Board has considered all of the contentions by the 
appellant in this case, including her belief that her husband's 
service-connected disabilities debilitated him to the point that 
they hastened his death.  However, as noted above, in order for 
her claim to be well grounded, it must be supported by competent 
evidence, such as medical evidence or a medical opinion that 
suggests the contended causal link.  Tirpak, supra; Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  No such evidence is of 
record.

Therefore, the Board finds that there is no basis upon which to 
conclude that a service-connected disability caused or 
contributed substantially or materially to the veteran's death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, it is 
the judgment of the Board that the appellant has failed to meet 
her initial burden of submitting evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death, and her claim must be denied on that basis.  

Because the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist her in developing 
the facts pertinent to her claim.  Epps, supra.  As the Board is 
not aware of the existence of additional available evidence that 
might well ground the appellant's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to well ground her 
claim, and as an explanation as to why her current attempt fails.


ORDER

The claim for service connection for cause of death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

